Citation Nr: 9926680	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-08 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for Lyme disease currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  From April 25, 1992 to May 10, 1992, he 
served on active duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1995 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased rating from 
Lyme disease was denied.  The veteran appeals this decision.


REMAND

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

After a review of the veteran's claims folder, the Board 
feels that further development of the case is necessary.  
Specifically, it is unclear from the medical evidence if Lyme 
disease is currently active.  The Board notes an October 1998 
VA infectious disease examination which indicates that this 
"condition is still felt to be present".  However, a 
September 1998 VA joints examination indicates "status post 
Lyme's disease."  Similarly, a December 1995 statement from 
Dr. Walter C. Chapman indicates that a rheumatology profile 
was completely normal and he "question[ed] whether he really 
ever had Lyme's disease."  The Board is of the opinion that 
a new VA examination would be probative to determine the 
current severity of the veteran's disability.

Accordingly, the case is REMANDED for the following 
development:

1.  The veteran should be afforded a VA 
infectious disease examination with the 
appropriate health care expert to 
ascertain the current level of severity 
of the veteran's Lyme disease.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should be 
asked to provide the following:

a)  An opinion as to whether it is 
"more likely than not," "as 
likely as not," or "more likely 
not" that the veteran's currently 
has "active" Lyme disease.  

b)  A description and severity of 
the current symptomatology 
attributed solely to Lyme disease or 
the residuals thereof.  

c)  If any joint pain or disability 
is noted or observed, the examiner 
should describe the severity of such 
symptomatology and provide range of 
motion findings for the affected 
joints.  

2.  After completing the above, the RO 
should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report(s).  The Court has 
held that, if the requested examination 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

3.  The RO should then review the issued 
on appeal.  If the decision remains 
adverse to the veteran, either in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

4.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

